Exhibit 10.4




    
COMERICA INCORPORATED
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated as of XXXXXX (the “Grant Date”) is between Comerica
Incorporated (the “Company”) and XXXXXX (the “Participant”). Unless otherwise
defined herein, capitalized terms used herein are defined in the Comerica
Incorporated 2018 Long-Term Incentive Plan, as amended and/or restated from time
to time, or any successor plan thereto (the “Plan”). A copy of the Plan shall be
provided to the Participant upon request.
WITNESSETH:
1.
Grant of Award. Pursuant to the provisions of the Plan, the Company hereby
awards the Participant, subject to the terms and conditions of the Plan
(incorporated herein by reference), and subject further to the terms and
conditions in this Agreement, the right and option to purchase from the Company,
all or any part of an aggregate of XXXXXX Shares at the exercise price of $XX.XX
per Share (the “Award”).



2.
Expiration Date. The Award shall expire on XXXXXX (the “Expiration Date”),
unless it is cancelled and/or forfeited earlier in accordance with the
provisions of the Plan or this Agreement.



3.
Vesting of Award.



a.
General. Except as otherwise provided in the Plan and this Agreement, options in
respect of 25% of the Shares covered by the Award shall become vested and
exercisable on each of the first four anniversaries of the Grant Date (each, a
“Vesting Date”), subject to the Participant’s continued employment by the
Company or one of its Affiliates through the applicable Vesting Date. Any option
in respect of a fraction of a Share that becomes vested and exercisable on any
date shall be rounded down to the next lowest whole number, with any such
fraction added to the portion of the Award (if any) becoming vested and
exercisable on the following Vesting Date.



b.
Retirement. Upon the Participant's Termination of Service due to Retirement
prior to the final Vesting Date and other than as provided in Section 3(c)
below, the unvested portion of the Award shall remain outstanding and continue
to vest and become exercisable in accordance with the vesting schedule set forth
in Section 3(a), subject to accelerated vesting in connection with a Change in
Control as set forth in the last sentence of Section 3(c).



c.
Change in Control. To the extent a Replacement Award is provided pursuant to
Section 10(c) of the Plan, upon a Termination of Service of the Participant by
the Company other than for Cause or by the Participant for Good Reason or due to
Retirement, in each case, prior to the final Vesting Date and within twenty-four
(24) months following a Change in Control, the unvested portion of the Award
shall immediately and fully vest and become exercisable effective as of the date
of the Participant’s Termination of Service. If a Replacement Award is not
provided in respect of the Award, the vesting provisions set forth in Section
10(b) of the Plan shall apply.



d.
All Other Terminations. Except as provided in this Section 3, if the
Participant’s Termination of Service occurs prior to the final Vesting Date, the
unvested portion of the Award shall be forfeited for no consideration effective
immediately as of the Participant’s Termination of Service, including due to the
Participant’s death or Disability, unless the Committee determines otherwise.



4.
Special Vesting and Forfeiture Terms.



a.
Forfeiture Resulting from Acts Occurring During the Grant Year. Notwithstanding
any other provision of the Agreement, if it shall be determined at any time
subsequent to the Grant Date that Participant has, during the calendar year in
which the Grant Date occurs (the “Grant Year”), (i) failed to comply with
Company policies and procedures, including the Code of Business Conduct and
Ethics or the Senior Financial Officer Code of Ethics (if applicable), (ii)
violated any law or regulation, (iii) engaged in negligent or willful
misconduct, (iv) engaged in activity resulting in a significant or material
Sarbanes-Oxley control deficiency, or (v) demonstrated poor risk management or
lack of judgment in discharge of Company duties, and such failure, violation,
misconduct, activity or behavior (1) demonstrates an






--------------------------------------------------------------------------------




Non-Qualified Stock Option Agreement
Page 2 of 4



inadequate sensitivity to the inherent risks of Participant’s business line or
functional area, and (2) results in, or is reasonably likely to result in, a
material adverse impact (whether financial or reputational) on the Company or
Participant’s business line or functional area, all or part of the Award granted
under the Agreement that has not yet become vested at the time of such
determination may be cancelled and, if so cancelled shall not become
exercisable. “Inadequate sensitivity” to risk is demonstrated by imprudent
activities that subject the Company to risk outcomes in future periods,
including risks that may not be apparent at the time the activities are
undertaken.


b.
Forfeiture of Award for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provisions of the Agreement, if the Participant
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to Section 4(a) above, and it shall be determined
that Participant, as a result of risk-related behavior, should be subject to the
forfeiture of all or part of any such award granted in such Other Grant Year in
accordance with the terms of such clause, then the unvested portion of the Award
granted under this Agreement shall be subject to forfeiture to the extent
necessary to equal the Unsatisfied Forfeiture Value (as defined below). The term
“Unsatisfied Forfeiture Value” shall mean the value (as determined by the
Committee in its absolute discretion) of any portion of the Award determined by
the Committee to be subject to forfeiture with respect to the Other Grant Year
(without regard to whether or not some portion thereof has already vested) that
has in fact vested prior to such determination by the Committee. All or a
portion of the Award granted under this Agreement that has not yet become vested
shall be subject to forfeiture in order to satisfy as much as possible of the
Unsatisfied Forfeiture Value, and the valuation of the Award for such purpose
shall be determined in the absolute discretion of the Committee.



5.
Exercise of the Award. To the extent vested, the Award may be exercised at any
time prior to its Expiration Date, cancellation or forfeiture, as follows:



a.
Upon the Participant's Termination of Service for any reason other than
Retirement, Disability, death or a Termination of Service contemplated by
Section 5(e) following a Change in Control, the then vested portion of the Award
shall be exercisable until the earlier of (i) the 90th day after the
Participant’s Termination of Service and (ii) the Expiration Date, and to the
extent not exercised prior to such date, the Award shall be cancelled. Any
portion of the Award that is not vested on the date of Termination of Service
(taking into account any accelerated vesting pursuant to Section 3) for any
reason other than Retirement shall be cancelled effective as of the date of
Termination of Service.



b.
Upon the Participant’s Termination of Service due to Retirement, except as
otherwise provided in Section 5(d) below, any vested portion of the Award as of
the date of Termination of Service (or that vests thereafter in accordance with
Section 3) shall remain exercisable until the Expiration Date.



c.
Upon the Participant’s Termination of Service due to Disability, the Award, to
the extent vested at the date of the Participant’s Termination of Service, shall
continue to be exercisable until the earlier of (i) the third anniversary of the
Participant’s Termination of Service and (ii) the Expiration Date, and to the
extent not exercised prior to such date, the Award shall be cancelled. Any
portion of the Award that is not vested on the date of Termination of Service
due to Disability shall be cancelled effective as of the date of Termination of
Service.



d.
Upon the Participant’s death (whether during employment with the Company or
during any applicable post-termination exercise period), the Award, to the
extent vested at the date of the Participant’s death, shall continue to be
exercisable by the beneficiary(ies) designated by the Participant pursuant to
Section 13(f) of the Plan until the earlier of (i) the first anniversary of the
Participant’s death and (ii) the Expiration Date. Any portion of the Award that
is not vested on the date of the Participant’s death (whether during employment
with the Company or during any applicable post-termination exercise period)
shall be cancelled effective as of the date of death.



e.
Upon the Participant’s Termination of Service by the Company other than for
Cause or by the Participant for Good Reason within twenty-four (24) months
following a Change in Control, to the extent the Award






--------------------------------------------------------------------------------




Non-Qualified Stock Option Agreement
Page 3 of 4



is outstanding as of the date of such Termination of Service, the Award shall be
exercisable until the Expiration Date.


The Participant shall initiate the exercise of the vested portion of the Award
by following the notice process established by the Company for such purpose, and
shall therein specify the number of Shares being exercised, the exercise price
per Share and the Grant Date. Any such notice of exercise shall be accompanied
by payment of the aggregate exercise price for such Shares. The Participant
shall, to the extent permitted by law, have the right to pay the exercise price
by authorizing the Company to withhold from the Shares otherwise issuable to the
Participant upon exercise of the Award, a number of Shares having a Fair Market
Value, as of the date of exercise, which will satisfy the full exercise price.
6.
Withholding. As a condition to exercising the Award in whole or in part, the
Participant shall pay, or make provisions satisfactory to the Company for
payment of, any Federal, state and local taxes required to be withheld in
connection with such exercise. The Participant shall, to the extent permitted by
law, have the right to satisfy tax withholding obligations (provided the amount
withheld does not exceed the maximum statutory tax rate in the Award Recipient’s
applicable tax jurisdiction or such lesser amount as is necessary to avoid
adverse accounting treatment for the Company) in connection with such exercise
by authorizing the Company to withhold from the Shares otherwise issuable to the
Participant upon exercise of the Award, a number of Shares having a Fair Market
Value, as of the date the obligation to withhold such taxes arises, which will
satisfy the amount of the withholding tax obligation. Further, unless determined
otherwise by the Committee, the Participant may satisfy such obligations under
this Section 6 by any other method authorized under Section 13(d) of the Plan.



7.
Cancellation of Award. The Committee has the right to cancel all or any portion
of the Award granted herein in accordance with Section 2(d) of the Plan if the
Committee determines in good faith that the Participant has done any of the
following: (i) been convicted of, or plead guilty or nolo contendere to, a
charge of commission of a felony under federal law or the law of the state in
which such action occurred; (ii) committed fraud; (iii) embezzled; (iv)
disclosed confidential information or trade secrets; (v) was terminated for
Cause; (vi) engaged in any activity in competition with the business of the
Company or any Subsidiary or Affiliate of the Company; or (vii) engaged in
conduct that adversely affected the Company.



The Delegate shall have the power and authority to suspend the vesting of and
the right to exercise all or any portion of the Award, whether vested or not
vested, granted under this Agreement if the Delegate makes in good faith the
determination described in the preceding sentence. Any such suspension of an
Award shall remain in effect until the suspension shall be presented to and
acted on by the Committee at its next meeting. This Section 7 shall have no
application following a Change in Control.
8.
Compliance with Laws and Regulations. The Award and the obligation of the
Company to sell and deliver the Shares hereunder are subject to compliance with
all applicable laws, rules and regulations, to receipt of any approvals by any
government or regulatory agency as may be required, and to any determinations
the Company may make regarding the application of all such laws, rules and
regulations.



9.
Binding Nature of Plan. The Award is subject to the Plan. The Award Recipient
agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. If any provisions hereof are inconsistent with those
of the Plan, the provisions of the Plan shall control, except to the extent
expressly modified herein pursuant to authority granted under the Plan.



10.
Notices. Any notice to the Company under this Agreement shall be in writing to
the following address or facsimile number: Human Resources - Total Rewards,
Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX 75201; Facsimile
Number: 214-462-4430. The Company shall address any notice to the Participant to
the Participant's current address according to the Company's personnel files.
All written notices provided in accordance with this section shall be deemed to
be given when (a) delivered to the appropriate address(es) by hand or by a
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile to the appropriate facsimile number(s), with confirmation by telephone
of transmission receipt; or (c) received by the addressee(s), if sent by U.S.
mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.






--------------------------------------------------------------------------------




Non-Qualified Stock Option Agreement
Page 4 of 4



11.
Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.



12.
Successors. This Agreement shall be binding upon and inure to the benefit of the
successors of the respective parties.



13.
No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Participant any right to continue in the employment of the Company
or its Affiliates for any given period or on any specified terms nor in any way
affect the Company's or its Affiliates' right to terminate the Participant’s
employment without prior notice at any time for any reason or for no reason.



14.
Voluntary Participation. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.



15.
Recoupment. In addition to the cancellation provisions of Sections 4 and 7, the
Award shall be subject to the terms of the recoupment (clawback) policy adopted
by the Company as in effect from time to time, as well as any
recoupment/forfeiture provisions required by law and applicable to the Company
or its subsidiaries; provided, however, unless prohibited by applicable law, the
Company’s recoupment (clawback) policy shall have no application to the Award
(or the Shares, or payments received in respect of an Award) following a Change
in Control.



IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and accepted by the Participant, both as of the day and
year first above written.


COMERICA INCORPORATED
By: ________________________
Name:
Title:








